UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09327 UNIVERSAL DETECTION TECHNOLOGY (Exact name of registrant as specified in its charter) California 95-2746949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 248-3655 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the Registrant's classes of common stock as of the latest practicable date: As of May 18, 2012, there were 18,159,381,667 shares of common stock outstanding. FORM 10-Q INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements (unaudited) : 3 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. Other Information 20 Item 1. Legal Proceedings 20 Item 1A Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS AS OF MARCH 31, 2, 2011 (UNAUDITED) As of March 31, 2012 December 31, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts Receivable,net Inventory Total current assets Deposits Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, trade $ $ Accrued liabilities Unearned Revenue Accrued payroll - officers Notes payable - related party Notes payable Accrued interest expense Total current liabilities Long term notes payable Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred stock, $.01 par value, 20,000,000 shares authorized, -0- issued and outstanding - - Common stock, no par value, 20,000,000,000 shares authorized, 18,159,381,667 and 7,659,024,525 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidated condensed financial statements. 3 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the three months ended March 31, REVENUE, NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Marketing Depreciation and amortization Total expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income (expense) ) ) Other income - - Loss on settlement of debt ) ) Total other expenses ) ) NET LOSS $ ) $ ) NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED: $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Weighted average number of dilutive securities has not been calculated as the effect of dilutive securities would be anti-dilutive See accompanying notes to the unaudited consolidated condensed financial statements. 4 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Stocks issued for services - Loss on settlement of debt Depreciation Changes in operating assets and liabilities: Inventory ) Accounts receivable - ) Prepaid expenses - - Deposits - - Stock to be issued - Unearned Revenue ) - Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable-related party Proceeds from notes payable - Payments on notes payable - related party ) ) Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax $
